 


114 HRES 742 EH: Providing for consideration of the Senate amendment to the bill (H.R. 2576) to modernize the Toxic Substances Control Act, and for other purposes, and providing for consideration of the bill (H.R. 897) to amend the Federal Insecticide, Fungicide, and Rodenticide Act and the Federal Water Pollution Control Act to clarify Congressional intent regarding the regulation of the use of pesticides in or near navigable waters, and for other purposes.
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 742 
In the House of Representatives, U. S.,

May 24, 2016
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 2576) to modernize the Toxic Substances Control Act, and for other purposes, and providing for consideration of the bill (H.R. 897) to amend the Federal Insecticide, Fungicide, and Rodenticide Act and the Federal Water Pollution Control Act to clarify Congressional intent regarding the regulation of the use of pesticides in or near navigable waters, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2576) to modernize the Toxic Substances Control Act, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Energy and Commerce or his designee that the House concur in the Senate amendment with an amendment inserting the text of Rules Committee Print 114–54 modified by the amendment printed in the report of the Committee on Rules accompanying this resolution in lieu of the matter proposed to be inserted by the Senate. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 897) to amend the Federal Insecticide, Fungicide, and Rodenticide Act and the Federal Water Pollution Control Act to clarify Congressional intent regarding the regulation of the use of pesticides in or near navigable waters, and for other purposes. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 114–53 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure; and (2) one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
